United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2953
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
Ronald Laney,                           * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: January 23, 2008
                                 Filed: February 4, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Pursuant to a written plea agreement, Ronald Laney pleaded guilty to being a
felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). Following
preparation of a presentence report (PSR), Laney objected to the calculation of his
base offense level, asserting that he possessed the firearm solely for lawful sporting
purposes. See U.S.S.G. § 2K2.1(b)(2) (if defendant possessed all ammunition and
firearms solely for lawful sporting purposes, and did not unlawfully discharge or
otherwise unlawfully use such ammunition or firearms, decrease offense level to 6).
The district court did not apply section 2K2.1(b)(2), and sentenced Laney to 15
months in prison, followed by 2 years of supervised release. On appeal, Laney argues
that the district court erred because it found that the firearm was used solely for
hunting purposes, but nevertheless failed to decrease his offense level. In response,
the government seeks to enforce an appeal waiver contained in the plea agreement.
Alternatively, the government argues that the district court did not find the gun was
used solely for hunting purposes, and that the court’s refusal to grant the reduction
was within its discretion.

       We decline to address the enforceability of the appeal waiver because the
transcript of the change-of-plea hearing was not made a part of the record on appeal.
See Fed. R. Crim. P. 11(b)(1)(N) (before accepting plea of guilty, court must
determine that defendant understands terms of any plea agreement provision waiving
right to appeal); United States v. Mink, 476 F.3d 558, 562 (8th Cir. 2007) (government
bears burden of proving that defendant’s appeal is barred by waiver).

       Upon careful review of the record, we conclude that the district court’s relevant
factual findings are insufficient, and we remand the case with instructions to the
district court to clarify its findings as to whether the firearm was possessed solely for
lawful sporting purposes and not discharged unlawfully or otherwise used unlawfully.
See Fed. R. Crim. P. 32(i)(3)(B) (when defendant objects to portions of PSR district
court must rule on dispute or find that ruling is unnecessary); United States v. Vinton,
429 F.3d 811, 817 (8th Cir. 2005) (if there are objections to PSR, district court must
make findings of fact and rule on those objections); cf. United States v. Randolph, 101
F.3d 607, 608-09 (8th Cir. 1996) (reversing and remanding for resentencing when
district court failed to explain how it determined disputed drug quantity).

       We vacate Laney’s sentence and remand for resentencing in accordance with
this opinion.
                     ______________________________




                                           -2-